Title: To Thomas Jefferson from Madame de Lafayette, 28 [August 1786]
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Jefferson, Thomas



Lundy 28 [Aout 1786]

Mde. De La Fayette, desire bien vivement de se dedomager du plaisir dont La timidite de Melle. Jeffersson La prive pour demain, et elle a bien de Lempressement de se rendre a Linvitation de Monsieur Jeffersson. Elle sera charmee d’avoir lhonneur de faire connoissance avec Mr. trumbull, et d’admirer des ouvrages, du merite desquels elle a deja entendu parler, et dont Les sujets, et Lauteur, reunissent plus dune maniere, de L’interesser. Elle auroit bien du plaisir a Le recevoir ches elle, mais ce seroit pour Lui et pour Monsieur Jeffersson une importunite de venir La chercher, et elle repart demain pour Châville, d’asses bonne heure. Elle supplie donc Mr. Jeffersson de remettre a Jeudy, et elle ira Lui demander a dîner en famille puisqu’il veut bien Le Lui permettre. Mde. De tessé comme un peu americaine, et Mde. De tott comme artiste, demandent en grace a Monsieur Jeffersson de Leur amener, un jour Mr. trumbull dîner a Chaville. Elles se plaignent un peu de La severite de Mademoiselle Jeffersson, et offrent ainsi que Mde. De La fayette, Leur tendre hommage a monsieur Son pere.
Si ce pouvoit être mercredy que Monsieur Jeffersson vînt dîner avec Mr. trumbull a Chaville, Mde. De La fayette y seroit encore et elle sen feliciteroit de bien bon coeur.
